Title: From Thomas Jefferson to David Meade Randolph, 6 October 1791
From: Jefferson, Thomas
To: Randolph, David Meade



Sir
Monticello Oct. 6. 1791

The office of Marshal for the district of Virginia being now to be newly filled, on the appointment of Colo. Carrington to the department of the Excise, I take the liberty of asking whether it would be acceptable to you. If you authorize me to say so to the President, the appointment will be given to you. It’s duties are as yet scarcely sketched out, by the federal legislature. By turning to the act of the first session of Congress, chap. 20. sect. 27. &c. you will see what has been prescribed and provided for that officer hitherto. As I shall be in Philadelphia before any answer of your’s can reach me, I must beg the favor of you to direct it to that place.—I have the honor to be with great respect Sir Your most obedient humble servt,

Th: Jefferson

